EXHIBIT 10.2

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

Central Garden & Pet Company and/or its wholly owned subsidiaries (collectively
“the Company”) and Frank P. Palantoni (“Executive”) amend the Employment
Agreement entered into as of February 1, 2011 (“Original Agreement) as follows:

1. Paragraph 16 of the Original Agreement is amended by substituting the
following:

 

  16. Termination By The Company Without Cause: The Company may terminate
Executive’s employment under this Agreement at any time without cause by giving
Executive twenty-four (24) months written notice of termination. If the Company
terminates Executive under this section, within 10 days after Executive signs a
general release of claims in a form acceptable to the Company that becomes
irrevocable, provided a later payment is not required by Section 17 below, the
Company will pay Executive a severance following the effective date of
termination consisting of a continuation of Executive’s base salary for a nine
(9) month period, subject to applicable payroll deductions, and health insurance
continuation for nine (9) months, with the COBRA continuation period to commence
at the end of the nine (9) months salary and health insurance continuation
period Executive will be provided, at most, sixty (60) days to consider whether
to sign such release. Severance payments shall cease, and no further severance
obligation will be owed, in the event Executive obtains other equivalent
employment during the severance period. If Executive obtains employment during
the severance period that pays Executive less than the severance payments
provided herein, such payments will reduce the Company’s severance obligation to
the extent of such compensation. However, such reduction in severance based upon
Executive obtaining new employment will not apply, and Executive’s severance
will not be reduced by any income Executive receives under the Post-Employment
Consulting Agreement, should Company exercise its option to retain Executive to
provide Consulting Services under such Agreement. Such severance payments shall
be Executive’s sole and exclusive remedy in the event of a termination of this
Agreement by the Company without cause. At its option, the Company may pay
Executive twenty-four (24) months additional salary and benefits provided in
this Agreement in lieu of giving Executive the twenty-four (24) months notice as
provided above. The severance provisions hereunder shall not apply to any
termination pursuant to Section 13 above.

2. In all other respects, the provisions of the Original Agreement shall remain
in full force and effect.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year referenced above.

 

Frank P. Palantoni /s/ Frank P. Palantoni Central Garden & Pet Company

 

By   /s/ William E. Brown   William E. Brown,   Chairman and Chief Executive
Officer

 

2